—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered October 14, 1992, convicting defendant, after a nonjury trial, of two counts of criminal possession of a weapon in the third degree, and, sentencing him, as a second felony offender, to concurrent terms of 2tá to 5 years, unanimously affirmed.
*469The hearing court’s findings of fact crediting the police officer’s testimony that he observed defendant from a distance of approximately 25 feet drop a handgun on the sidewalk are entitled to much weight (People v Prochilo, 41 NY2d 759, 761), and will not be disturbed by this Court. The officer’s observations provided cause for defendant’s arrest.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that defendant’s guilt of two counts of criminal possession of a weapon in the third degree was proven beyond a reasonable doubt by legally sufficient evidence, and upon an independent review of the facts, that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the police officers were properly placed before the fact finder, and we find no reason to disturb its determination. Concur—Sullivan, J. P., Ellerin, Rubin, Williams and Tom, JJ.